Title: To Alexander Hamilton from James McHenry, [6 June 1799]
From: McHenry, James
To: Hamilton, Alexander


private
[Philadelphia, June 6, 1799]
My dear Sir

Since my confidential letter to you, inclosing one from Mr. Patterson, relative to stationing some troops at Easton, I have had verbal information, which shews, if not an absolute necessity for, yet that the stationing troops there would produce immediate salutary effects, upon the disorganizing inhabitants in that neighbourhood. I would advise therefore, if no important objection exists which ought to prevent it that the troops originally ordered to Easton be sent thither, or an equivalent force.
I had written the above when I reced. your letter returning Mr Patterson’s. Easton itself I have understood to be inhabited by people well disposed to the government. It is certain, the officers, who command the troops in the disaffected Country ought to be vigilant, and feel the necessity of keeping steadily with their men and constantly employing them in their exercises and discipline. If this is not the case, the consequences you suggest will be more or less experienced.
Yours Affly
J McHenry
Majr. Gen Alex Hamilton.
 